Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is responsive to communications received 3/28/2022. Claims 1-20 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments received on 3/28/2022 are considered and are respectfully addressed as follows:
Regarding the prior art rejection, Applicant argues that Oberheide fails to teach: “responsive to interrupting the authentication process associated with the application, transmitting, by one or more computer processors, a first request to a server device hosting the application, wherein the first request includes an instruction for a multi-factor authentication.” The examiner agrees, a new ground of rejection is proposed based on the changed scope of the claims.
Applicant further argues Mossler fails to teach: “responsive to interrupting the authentication process associated with the application, transmitting, by one or more computer processors, a first request to a server device hosting the application, wherein the first request includes an instruction for a multi-factor authentication.”
The examiner respectfully disagrees. Mossler discloses in Column 11, lines 3-24 the server hosting the application, after receiving a user’s credentials and determining that the credentials are potentially compromised, applies a flag to the user. Furthermore, Column 10, lines 15-33 discloses the authentication process of an application being interrupted by a request for an additional factor of information from the user to complete the authentication process after a flag has been placed on the user account. Thus, in response to a flag being raised on a user’s account, the authentication process is interrupted and a request is sent by the server to instruct the user to apply additional factors of authentication. Therefore, Mossler discloses the previous limitation. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oberheide (20160164866), and further in view of Mossler (10567375).
With regard to Claim 1, Oberheide teaches:
identifying, by one or more computer processors, usage information of a user for a plurality of computing devices (Oberheide discloses identifying and accessing device usage information of a plurality of device in Paragraph 047, lines 1-5 and further view of Paragraph 041, lines 4-10)
developing, by one or more computer processors, a usage pattern for each computing device of the plurality of computing devices of the user based on the identified usage information of the user (Oberheide discloses developing digital fingerprints utilizing usage patterns for a plurality of devices through computer processors in Paragraph 047, lines 1-6 and further in view of Paragraph 041, lines 4-10 and Paragraph 093, lines 11-15)
receiving, by one or more computer processors, an indication of the user accessing an application on a first computing device of the plurality of computing devices, wherein the application requires one or more credentials for an authentication process associated with the application (Oberheide discloses the system receiving a request for access from a user device and initiating an authentication process using computer processor in Paragraph 035, lines 1-10 and further in view of Paragraph 034, lines 3-7 and Paragraph 093, lines 11-15)
determining, by one or more computer processors, whether the user accessing the application on the first computing device is following the developed usage pattern of the user (Oberheide discloses the system using computer processors to determine if a client device is following the developed user patterns through digital fingerprints in Paragraph 018, lines 14-17 and further in view of Paragraph 047, lines 1-2 and Paragraph 093, lines 11-15)
responsive to determining that the user accessing the application on the first computing device is not following the developed usage pattern of the user, interrupting, by one or more computer processors, the authentication process associated with the application (Oberheide discloses the system identifying that the client device does not follow the developed digital fingerprint that incorporates usage patterns and halts the process of authentication with the application in Paragraph 033, lines 6-15 and further in view of Paragraph 031, lines 3-10).
Oberheide does not disclose:
responsive to interrupting the authentication process associated with the application, transmitting, by one or more computer processors, a first request to a server device hosting the application, wherein the first request includes an instruction for a multi-factor authentication
However, in an analogous, Mossler teaches:
responsive to interrupting the authentication process associated with the application, transmitting, by one or more computer processors, a first request to a server device hosting the application, wherein the first request includes an instruction for a multi-factor authentication (Mossler discloses the system transmitting a request for user credentials and network identifiers of the device as a part of the authentication process to a server hosting the application in Column 11, lines 3-24 and further in view of Column 10, lines 15-33)
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Oberheide by incorporating a means to transmit requests for multi-factor authentication to a server device, a means for the server to determine if a transmission came from a secondary device and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, to enhance the effectiveness of the multi-factor authentication process, prevent suspicious users from using the suspicious device to transmit certification data.
With regard to Claim 2, Oberheide and Mossler teaches:
further comprising: responsive to determining that the user accessing the application on the first computing device is following the developed usage pattern of the user, processing, by one or more computer processors, the authentication process associated with the application (Oberheide discloses the authentication process initiated by the user being allowed to continue after the system determines that the user is following the developed digital fingerprints in Paragraph 029, lines 5-9 and further in view of Paragraph 088, lines 1-6 and lines 17-19)
With regard to Claim 3,
Oberheide discloses:
receiving, by one or more computer processors, a second request from the server device hosting the application to the user, wherein the second request includes a requirement for the user to provide the multi-factor authentication using a computing device of the plurality of computing devices that is a different computing device from the first computing device (Oberheide disclose a second request from a server device where the request requires the user to authenticate a device from a group of device using a second, different device in Paragraph 071, lines 1-10 and further in view of Paragraph 050, lines 1-4 and Paragraph 093, lines 11-15)
receiving, by one or more computer processors, a first input from the user that includes the multi-factor authentication (Oberheide discloses a user confirming or the denying a request for authentication of the user’s device in Paragraph 082, lines 14-19)
determining, by one or more computer processors, whether the received first input was transmitted using the different computing device (Oberheide discloses the system determining that a first input came from a device other than the user’s device in Paragraph 077, lines 9-12)
Oberheide does not disclose:
and responsive to determining that the received first input was not transmitted using the different computing device, transmitting, by one or more computer processors, a first notification to the user that includes a request to re-submit the multi-factor authentication from the different computing device
However, in an analogous art, Mossler teaches:
and responsive to determining that the received first input was not transmitted using the different computing device, transmitting, by one or more computer processors, a first notification to the user that includes a request to re-submit the multi-factor authentication from the different computing device (Mossler discloses a server determining that a user’s input was not transmitted from a secondary device and sending a notification to the user informing them they must resubmit the input on the secondary device in Column 11, lines 30-34 and lines 45-51)
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Oberheide by incorporating a means for the server to determine if a transmission came from a secondary device and a means for the server to send notification that the user must resubmit the input and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, to enhance the security of the system by preventing suspicious users from using the suspicious device to transmit certification data and giving legitimate users a chance to correct a mistake they made without restarting the entire authentication process.
With regard to Claim 4,
Oberheide discloses:
determining, by one or more computer processors, whether the received second input was transmitted using the different computing device (Oberheide discloses the system determining that an input came from a device other than the user’s device Paragraph 077, lines 9-12 and Paragraph 093, lines 11-15)
Oberheide does not disclose:
further comprising: responsive to transmitting the first notification to the user, receiving, by one or more computer processors, a second input from the user that includes the multi-factor authentication
and responsive to determining that the received second input was not transmitted using the different computing device, transmitting, by one or more computer processors, a second notification to the user, wherein the second notification to the user includes a first comment to the user that the user has been denied access to the application
and that the application has been closed and a second comment to the user that contains a fraudulent activity notification associated with at least one computing device of the plurality of the computing devices
However, in an analogous art, Mossler teaches:
further comprising: responsive to transmitting the first notification to the user, receiving, by one or more computer processors, a second input from the user that includes the multi-factor authentication (Mossler discloses the system receiving a second input from a user after a notification had been sent to the user Column 11, lines 7-15 and Column 11, lines 48-50)
and responsive to determining that the received second input was not transmitted using the different computing device, transmitting, by one or more computer processors, a second notification to the user, wherein the second notification to the user includes a first comment to the user that the user has been denied access to the application (Mossler discloses the system determining that the secondary device was not used to transmit an input for an authentication process and then denying the user access to an account or application Column 11, lines 42-48 and further in view of Column 11, lines 25-27)
and that the application has been closed and a second comment to the user that contains a fraudulent activity notification associated with at least one computing device of the plurality of the computing devices (Mossler discloses the system notifying a user about fraudulent activity committed by a device associated with the user’s account after the application sends the user to a deflection site before closing in Column 11, lines 60-65)
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Oberheide by incorporating a means for the system to receive a second input from a user after a notification has been sent, a means for the system to deny a user access to an application after a user transmits a second input, and a means for notifying a user about fraudulent activity after closing an application and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, to give legitimate users a chance to correct a mistake they made without restarting the entire authentication process, to deny potentially malicious users from exploiting a program using brute force techniques, and to warn users of potentially fraudulent activity occurring on their devices.
With regard to Claim 5,
Oberheide does not disclose:
further comprising: responsive to determining that the received first input was transmitted using the different computing device, processing, by one or more computer processors, the authentication process associated with the application
However, in an analogous art, Mossler teaches:
further comprising: responsive to determining that the received first input was transmitted using the different computing device, processing, by one or more computer processors, the authentication process associated with the application (Mossler discloses the system determining that the secondary device was used to transmit an input for the authentication process and then continuing the authentication process in Column 11, lines 42-48)
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Oberheide by incorporating a means to input credentials from a device that has been confirmed to not have been the original device and thereby gaining, predictably, the commonly understood benefits of such adaption, that is, to enhance the likelihood that only legitimate users complete the authentication process.
With regard to Claim 6,
Oberheide does not disclose:
further comprising: responsive to determining that the received second input was transmitted using the different computing device, processing, by one or more computer processors, the authentication process associated with the application
However, in an analogous art, Mossler teaches:
further comprising: responsive to determining that the received second input was transmitted using the different computing device, processing, by one or more computer processors, the authentication process associated with the application (Mossler discloses the system determining that the secondary device was used to transmit a second input for an authentication process and then continuing the authentication process in Column 11, lines 51-54)
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Oberheide by incorporating a means for the user to input credentials again where the second input came from a device known to be a device other than the device that initiated the process and thereby gaining, predictably, the commonly understood benefits of such adaption, that is, to enhance the likelihood that only legitimate users complete the authentication process and to give legitimate users a chance to correct a mistake they made without restarting the entire authentication process in a manner that enhances the likelihood that only legitimate users complete the authentication process.
	With regard to Claim 7, Oberheide and Mossler teaches: 
monitoring, by one or more computer processors, usage for each computing device of the plurality of computing devices of the user over a period of time (Oberheide discloses the monitoring of device usage for multiple devices through digital fingerprinting executed by computer processors in Paragraph 048, lines 1-4 and further view of Paragraph 041, lines 4-10 and Paragraph 093, lines 11-15)
analyzing, by one or more computer processors, using a plurality of machine learning algorithms, the monitored usage of each computing device of the plurality of computing devices of the user (Oberheide discloses analyzing digital fingerprints created from the monitored usage of devices using computer processor and machine learning algorithms in Paragraph 051, lines 1-9 and further in view of Paragraph 067, lines 1-5; Paragraph 093, lines 11-15; and Paragraph 41, lines 4-10)
developing, by one or more computer processors, the usage pattern for each computing device of the plurality of computing devices of the user, wherein the usage pattern includes one or more usage factors (Oberheide discloses the development of usage patterns of a plurality of devices using one or more factors through computer processors in Paragraph 048, lines 1-6 and further in view of Paragraph 045, lines 1-7; Paragraph 093, lines 11-15; and Paragraph 41, lines 4-10)
With regard to Claim 8, Oberheide and Mossler teaches: 
wherein the one or more usage factors include a specific computing device of the plurality of computing devices, a specific application accessed by the user, a location of the user, a time of day, and a day of week (Oberheide discloses usage factors including the location the location information of the device and user in Paragraph 048, lines 4-5)
With regard to Claim 9, Oberheide teaches:
program instructions to identify usage information of a user for a plurality of computing devices (Oberheide discloses identifying and accessing device usage information of a plurality of devices in Paragraph 047, lines 1-5 and further view of Paragraph 041, lines 4-10)
program instructions to develop a usage pattern for each computing device of the plurality of computing devices of the user based on the identified usage information of the user (Oberheide discloses developing digital fingerprints utilizing usage patterns for a plurality of devices through computer processors in Paragraph 047, lines 1-6 and further in view of Paragraph 041, lines 4-10)
program instructions to receive an indication of the user accessing an application on a first computing device of the plurality of computing devices, wherein the application requires one or more credentials for an authentication process associated with the application (Oberheide discloses the system receiving a request for access from a user device and initiating an authentication process using computer processor in Paragraph 035, lines 1-10 and further in view of Paragraph 034, lines 3-7)
program instructions to determine whether the user accessing the application on the first computing device is following the developed usage pattern of the user (Oberheide discloses the system using computer processors to determine if a client device is following the developed user patterns through digital fingerprints in Paragraph 018, lines 14-17 and further in view of Paragraph 047, lines 1-2)
responsive to determining that the user accessing the application on the first computing device is not following the developed usage pattern of the user, program instructions to program instructions to interrupt the authentication process associated with the application (Oberheide discloses the system identifying that the client device does not follow the developed digital fingerprint that incorporates usage patterns and halts the process of authentication with the application in Paragraph 033, lines 6-15 and further in view of Paragraph 031, lines 3-10).
Oberheide does not disclose:
and responsive to interrupting the authentication process associated with the application, transmitting, by one or more computer processors, a first request to a server device hosting the application, wherein the first request includes an instruction for a multi-factor authentication
However, in an analogous, Mossler teaches:
and responsive to interrupting the authentication process associated with the application, transmitting, by one or more computer processors, a first request to a server device hosting the application, wherein the first request includes an instruction for a multi-factor authentication (Mossler discloses the system transmitting a request for user credentials and network identifiers of the device as a part of the authentication process to a server hosting the application in Column 11, lines 3-24 and further in view of Column 10, lines 15-33)
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Oberheide by incorporating a means to transmit requests for multi-factor authentication to a server device, a means for the server to determine if a transmission came from a secondary device and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, to enhance the effectiveness of the multi-factor authentication process, prevent suspicious users from using the suspicious device to transmit certification data.
With regard to Claim 10, Oberheide and Mossler teaches:
further comprising: responsive to determining that the user accessing the application on the first computing device is following the developed usage pattern of the user, processing, by one or more computer processors, the authentication process associated with the application (Oberheide discloses the authentication process initiated by the user being allowed to continue after the system determines that the user is following the developed digital fingerprints in Paragraph 029, lines 5-9 and further in view of Paragraph 088, lines 1-6 and lines 17-19)
With regard to Claim 11,
Oberheide discloses:
receiving, by one or more computer processors, a second request from the server device hosting the application to the user, wherein the second request includes a requirement for the user to provide the multi-factor authentication using a computing device of the plurality of computing devices that is a different computing device from the first computing device (Oberheide disclose a second request from a server device where the request requires the user to authenticate a device from a group of device using a second, different device in Paragraph 071, lines 1-10 and further in view of Paragraph 050, lines 1-4 and Paragraph 093, lines 11-15)
receiving, by one or more computer processors, a first input from the user that includes the multi-factor authentication (Oberheide discloses a user confirming or the denying a request for authentication of the user’s device in Paragraph 082, lines 14-19)
determining, by one or more computer processors, whether the received first input was transmitted using the different computing device (Oberheide discloses the system determining that a first input came from a device other than the user’s device in Paragraph 077, lines 9-12)
Oberheide does not disclose:
and responsive to determining that the received first input was not transmitted using the different computing device, transmitting, by one or more computer processors, a first notification to the user that includes a request to re-submit the multi-factor authentication from the different computing device
However, in an analogous art, Mossler teaches:
and responsive to determining that the received first input was not transmitted using the different computing device, transmitting, by one or more computer processors, a first notification to the user that includes a request to re-submit the multi-factor authentication from the different computing device (Mossler discloses a server determining that a user’s input was not transmitted from a secondary device and sending a notification to the user informing them they must resubmit the input on the secondary device in Column 11, lines 30-34 and lines 45-51)
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Oberheide by incorporating a means for the server to determine if a transmission came from a secondary device and a means for the server to send notification that the user must resubmit the input and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, to enhance the security of the system by preventing suspicious users from using the suspicious device to transmit certification data and giving legitimate users a chance to correct a mistake they made without restarting the entire authentication process.
With regard to Claim 12,
Oberheide discloses:
determining, by one or more computer processors, whether the received second input was transmitted using the different computing device (Oberheide discloses the system determining that an input came from a device other than the user’s device Paragraph 077, lines 9-12 and Paragraph 093, lines 11-15)
Oberheide does not disclose:
further comprising: responsive to transmitting the first notification to the user, receiving, by one or more computer processors, a second input from the user that includes the multi-factor authentication
and responsive to determining that the received second input was not transmitted using the different computing device, transmitting, by one or more computer processors, a second notification to the user, wherein the second notification to the user includes a first comment to the user that the user has been denied access to the application
and that the application has been closed and a second comment to the user that contains a fraudulent activity notification associated with at least one computing device of the plurality of the computing devices
However, in an analogous art, Mossler teaches:
further comprising: responsive to transmitting the first notification to the user, receiving, by one or more computer processors, a second input from the user that includes the multi-factor authentication (Mossler discloses the system receiving a second input from a user after a notification had been sent to the user Column 11, lines 7-15 and Column 11, lines 48-50)
and responsive to determining that the received second input was not transmitted using the different computing device, transmitting, by one or more computer processors, a second notification to the user, wherein the second notification to the user includes a first comment to the user that the user has been denied access to the application (Mossler discloses the system determining that the secondary device was not used to transmit an input for an authentication process and then denying the user access to an account or application Column 11, lines 42-48 and further in view of Column 11, lines 25-27)
and that the application has been closed and a second comment to the user that contains a fraudulent activity notification associated with at least one computing device of the plurality of the computing devices (Mossler discloses the system notifying a user about fraudulent activity committed by a device associated with the user’s account after the application sends the user to a deflection site before closing in Column 11, lines 60-65)
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Oberheide by incorporating a means for the system to receive a second input from a user after a notification has been sent, a means for the system to deny a user access to an application after a user transmits a second input, and a means for notifying a user about fraudulent activity after closing an application and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, to give legitimate users a chance to correct a mistake they made without restarting the entire authentication process, to deny potentially malicious users from exploiting a program using brute force techniques, and to warn users of potentially fraudulent activity occurring on their devices.
With regard to Claim 13,
Oberheide does not disclose:
further comprising: responsive to determining that the received first input was transmitted using the different computing device, processing, by one or more computer processors, the authentication process associated with the application
However, in an analogous art, Mossler teaches:
further comprising: responsive to determining that the received first input was transmitted using the different computing device, processing, by one or more computer processors, the authentication process associated with the application (Mossler discloses the system determining that the secondary device was used to transmit an input for the authentication process and then continuing the authentication process in Column 11, lines 42-48)
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Oberheide by incorporating a means to input credentials from a device that has been confirmed to not have been the original device and thereby gaining, predictably, the commonly understood benefits of such adaption, that is, to enhance the likelihood that only legitimate users complete the authentication process.
With regard to Claim 14,
Oberheide does not disclose:
further comprising: responsive to determining that the received second input was transmitted using the different computing device, processing, by one or more computer processors, the authentication process associated with the application
However, in an analogous art, Mossler teaches:
further comprising: responsive to determining that the received second input was transmitted using the different computing device, processing, by one or more computer processors, the authentication process associated with the application (Mossler discloses the system determining that the secondary device was used to transmit a second input for an authentication process and then continuing the authentication process in Column 11, lines 51-54)
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Oberheide by incorporating a means for the user to input credentials again where the second input came from a device known to be a device other than the device that initiated the process and thereby gaining, predictably, the commonly understood benefits of such adaption, that is, to enhance the likelihood that only legitimate users complete the authentication process and to give legitimate users a chance to correct a mistake they made without restarting the entire authentication process in a manner that enhances the likelihood that only legitimate users complete the authentication process.
	With regard to Claim 15, Oberheide and Mossler teaches: 
monitoring, by one or more computer processors, usage for each computing device of the plurality of computing devices of the user over a period of time (Oberheide discloses the monitoring of device usage for multiple devices through digital fingerprinting executed by computer processors in Paragraph 048, lines 1-4 and further view of Paragraph 041, lines 4-10 and Paragraph 093, lines 11-15)
analyzing, by one or more computer processors, using a plurality of machine learning algorithms, the monitored usage of each computing device of the plurality of computing devices of the user (Oberheide discloses analyzing digital fingerprints created from the monitored usage of devices using computer processor and machine learning algorithms in Paragraph 051, lines 1-9 and further in view of Paragraph 067, lines 1-5; Paragraph 093, lines 11-15; and Paragraph 41, lines 4-10)
developing, by one or more computer processors, the usage pattern for each computing device of the plurality of computing devices of the user, wherein the usage pattern includes one or more usage factors (Oberheide discloses the development of usage patterns of a plurality of devices using one or more factors through computer processors in Paragraph 048, lines 1-6 and further in view of Paragraph 045, lines 1-7; Paragraph 093, lines 11-15; and Paragraph 41, lines 4-10)
With regard to Claim 16, Oberheide and Mossler teaches: 
wherein the one or more usage factors include a specific computing device of the plurality of computing devices, a specific application accessed by the user, a location of the user, a time of day, and a day of week (Oberheide discloses usage factors including the location the location information of the device and user in Paragraph 048, lines 4-5)
With regard to Claim 17, Oberheide teaches:
program instructions to identify usage information of a user for a plurality of computing devices (Oberheide discloses identifying and accessing device usage information of a plurality of devices in Paragraph 047, lines 1-5 and further view of Paragraph 041, lines 4-10)
program instructions to develop a usage pattern for each computing device of the plurality of computing devices of the user based on the identified usage information of the user (Oberheide discloses developing digital fingerprints utilizing usage patterns for a plurality of devices through computer processors in Paragraph 047, lines 1-6 and further in view of Paragraph 041, lines 4-10)
program instructions to receive an indication of the user accessing an application on a first computing device of the plurality of computing devices, wherein the application requires one or more credentials for an authentication process associated with the application (Oberheide discloses the system receiving a request for access from a user device and initiating an authentication process using computer processor in Paragraph 035, lines 1-10 and further in view of Paragraph 034, lines 3-7)
program instructions to determine whether the user accessing the application on the first computing device is following the developed usage pattern of the user (Oberheide discloses the system using computer processors to determine if a client device is following the developed user patterns through digital fingerprints in Paragraph 018, lines 14-17 and further in view of Paragraph 047, lines 1-2)
and responsive to determining that the user accessing the application on the first computing device is not following the developed usage pattern of the user, program instructions to program instructions to interrupt the authentication process associated with the application (Oberheide discloses the system identifying that the client device does not follow the developed digital fingerprint that incorporates usage patterns and halts the process of authentication with the application in Paragraph 033, lines 6-15 and further in view of Paragraph 031, lines 3-10).
Oberheide does not disclose:
responsive to interrupting the authentication process associated with the application, transmitting, by one or more computer processors, a first request to a server device hosting the application, wherein the first request includes an instruction for a multi-factor authentication
However, in an analogous, Mossler teaches:
responsive to interrupting the authentication process associated with the application, transmitting, by one or more computer processors, a first request to a server device hosting the application, wherein the first request includes an instruction for a multi-factor authentication (Mossler discloses the system transmitting a request for user credentials and network identifiers of the device as a part of the authentication process to a server hosting the application in Column 11, lines 3-24 and further in view of Column 10, lines 15-33)
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Oberheide by incorporating a means to transmit requests for multi-factor authentication to a server device, a means for the server to determine if a transmission came from a secondary device and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, to enhance the effectiveness of the multi-factor authentication process, prevent suspicious users from using the suspicious device to transmit certification data.
With regard to Claim 18, Oberheide and Mossler teaches:
further comprising: responsive to determining that the user accessing the application on the first computing device is following the developed usage pattern of the user, process the authentication process associated with the application (Oberheide discloses the authentication process initiated by the user being allowed to continue after the system determines that the user is following the developed digital fingerprints in Paragraph 029, lines 5-9 and further in view of Paragraph 088, lines 1-6 and lines 17-19)
With regard to Claim 19,
Oberheide discloses:
receive a second request from the server device hosting the application to the user, wherein the second request includes a requirement for the user to provide the multi-factor authentication using a computing device of the plurality of computing devices that is a different computing device from the first computing device (Oberheide disclose a second request from a server device where the request requires the user to authenticate a device from a group of device using a second, different device in Paragraph 071, lines 1-10 and further in view of Paragraph 050, lines 1-4 and Paragraph 093, lines 11-15)
receive a first input from the user that includes the multi-factor authentication; determine whether the received first input was transmitted using the different computing device (Oberheide discloses a user confirming or the denying a request for authentication of the user’s device in Paragraph 082, lines 14-19)
determine whether the received first input was transmitted using the different computing device (Oberheide discloses the system determining that a first input came from a device other than the user’s device in Paragraph 077, lines 9-12)
Oberheide does not disclose:
responsive to interrupting the authentication process associated with the application, transmit a first request to a server device hosting the application, wherein the first request includes an instruction for a multi-factor authentication 
and responsive to determining that the received first input was not transmitted using the different computing device, transmit a first notification to the user that includes a request to re- submit the multi-factor authentication from the different computing device
However, in an analogous art, Mossler teaches:
responsive to interrupting the authentication process associated with the application, transmit a first request to a server device hosting the application, wherein the first request includes an instruction for a multi-factor authentication (Mossler discloses the system transmitting a request for user credentials and network identifiers of the device as a part of the authentication process to a server hosting the application in Column 11, lines 7-15)
and responsive to determining that the received first input was not transmitted using the different computing device, transmit a first notification to the user that includes a request to re- submit the multi-factor authentication from the different computing device (Mossler discloses a server determining that a user’s input was not transmitted from a secondary device and sending a notification to the user informing them they must resubmit the input on the secondary device in Column 11, lines 30-34 and lines 45-51)
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Oberheide by incorporating a means to transmit requests for multi-factor authentication to a server device, a means for the server to determine if a transmission came from a secondary device, and a means for the server to send notification that the user must resubmit the input and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, to enhance the effectiveness of the multi-factor authentication process, prevent suspicious users from using the suspicious device to transmit certification data, and to give legitimate users a chance to correct a mistake they made without restarting the entire authentication process.
With regard to Claim 20,
Oberheide discloses:
determine whether the received second input was transmitted using the different computing device (Oberheide discloses the system determining that an input came from a device other than the user’s device Paragraph 077, lines 9-12 and Paragraph 093, lines 11-15)
Oberheide does not disclose:
responsive to transmitting the first notification to the user, receive a second input from the user that includes the multi-factor authentication 
and responsive to determining that the received second input was not transmitted using the different computing device, transmit a second notification to the user, wherein the second notification to the user includes a first comment to the user that the user has been denied access to the application
and that the application has been closed and a second comment to the user that contains a fraudulent activity notification associated with at least one computing device of the plurality of the computing devices 
However, in an analogous art, Mossler teaches:
responsive to transmitting the first notification to the user, receive a second input from the user that includes the multi-factor authentication (Mossler discloses the system receiving a second input from a user after a notification had been sent to the user Column 11, lines 7-15 and Column 11, lines 48-50)
and responsive to determining that the received second input was not transmitted using the different computing device, transmit a second notification to the user, wherein the second notification to the user includes a first comment to the user that the user has been denied access to the application (Mossler discloses the system determining that the secondary device was not used to transmit an input for an authentication process and then denying the user access to an account or application Column 11, lines 42-48 and further in view of Column 11, lines 25-27)
and that the application has been closed and a second comment to the user that contains a fraudulent activity notification associated with at least one computing device of the plurality of the computing devices (Mossler discloses the system notifying a user about fraudulent activity committed by a device associated with the user’s account after the application sends the user to a deflection site before closing in Column 11, lines 60-65)
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Oberheide by incorporating a means for the system to receive a second input from a user after a notification has been sent, a means for the system to deny a user access to an application after a user transmits a second input, and a means for notifying a user about fraudulent activity after closing an application and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, to give legitimate users a chance to correct a mistake they made without restarting the entire authentication process, to deny potentially malicious users from exploiting a program using brute force techniques, and to warn users of potentially fraudulent activity occurring on their devices.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP§ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON H. MILLER whose telephone number is (571)272-2010. The examiner can normally be reached M-F 7:30 AM - 5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571)272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.H.M./Examiner, Art Unit 2493                                                                                                                                                                                                        
/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493